McLaughlin, J.:
This action was brought to réeover damages alleged to have been sustained by the plaintiff by the publication of two articles in a newspaper known as The, Evening Post, published by defendant in the city of New York. Two separate and distinct causes of action were set out in the complaint: (1) The publication on the 7th of January, 1895, in the editorial columns of The Evening Post, of the following.matter concerning the plaintiff: “He had not been connected with the supply' department of the regular: army, but with ■the pay department, and he had been tried and found guilty by court martial for irregular performances in connection with certificates and funds entrusted to him.” (2) The publication on the 15th of January, 1895, in the news columns of The Evening Post, of the following concerning the plaintiff: “ The major is suspended from the army on account of a court martial’s findings.” The defendant interposed an answer and justified the publications by. alleging that it was true in substance and in fact:; that ’the plaintiff had been tried and found guilty by court martial for irregular performances in connection with certificates and funds, and that by reason thereof he was suspended from the army.
It appeared upon the trial that on the 20th. of November, 1891, the plaintiff, then an officer in the United States army, was tried by court martial upon two charges: (1) Conduct unbecoming an officer and a gentleman, and (2) knowingly causing to be presented for payment a false and fraudulent claim against the United States, and that he was found guilty of both and sentenced “to be dismissed from the service.” The findings of the court martial were thereafter submitted to President Harrison, then President of the United States, and on the twenty-sixth of the following March the proceedings, findings and sentence were approved by him ; but in view of mitigating circumstances the sentence was modified to “ suspension from rank and command with forfeiture • of half his pay for the period of (5) five years.” On the 7th of March, 1894, so much of the sentence as then remained unexecuted was remitted by President Cleveland, and on. the day following the plaintiff was permitted to retire from active *127service in the United States- army. The trial court, at the conclusion of plaintiff’s case, dismissed the complaint as to the first cause of action, but held that there was a question for the jury as to the second cause of action alleged, viz.: “ The major is suspended from the army on account of a court martial’s findings.”
The publication set out in the second cause of action alleged was not true, because it stated that the plaintiff then was suspended from the anny, and, as we have already seen, the sentence imposed had been remitted. Upon the trial the plaintiff was permitted, against the objection and exception of the defendant, to read in evidence a letter written by a friend of the plaintiff’s, Mr. Garrison, and delivered by him in 1894 to one of the editors of the Post. So much of this letter as stated that the sentence of the court martial had been remitted and that the plaintiff had been permitted to retire from the army was admissible for the purpose of showing malice, because this information of itself was sufficient to require the defendant, before it published the statement, to ascertain whether the sentence of the court martial, as modified by President Harrison, had thereafter been reversed, modified or remitted either in whole or in -part. The balance of the letter, however, was, upon every well-recognized rule of evidence, inadmissible, and it should have been excluded upon the defendant’s objection, certainly upon its motion to strike out. The letter as a whole was subject to about every valid objection that could be urged against improper evidence. It was objectionable because it contained hearsay evidence; because it assumed to give the opinion of the writer concerning the plaintiff; because it purported to give copies of letters written by third j>arties in behalf of the plaintiff, recommending him to a public position and certifying as to his good character, ability, etc. The reception of this letter was error (Bank, Brit. N. A. v. Delafield, 126 N. Y. 410; Thomas v. Gage, 141 id. 506) and necessitates a reversal of the judgment. The writer, after commenting at length upon the proceedings of the court martial and the subsequent action of President Harrison and President Cleveland, proceeded to quote from certain letters written by prominent persons recommending the plaintiff to a public position which he then held, as follows: “ C. P. Huntington does ‘ not hesitate to recommend himd Frederick R. Coudert writes, ‘ Major Throckmorton is an old army officer of conspicuous merit, and whose record of *128gallantry and good service during the last thirty years is excellent/ * * * Hon. S. B. Elkins, Secretary of War under the late administration, writes: * * * ‘ Without going into details, I beg to state that, at the time of the court martial, I was Secretary of War, and gave most careful consideration of the proceedings and findings of the Court. In my opinion,' * * * the findings did him injustice. * * * Major Throckmorton’s fine record as an officer in the army is a sufficient guarantee of his ability to discharge the duties of the position lie seeks/ Ex-Secretary Tracy writes: * *. * 'I reached .the conclusion that the most that was established against him was a technical violation of army regulation, and even this was the result of a misunderstanding; no fraud or attempt to defraud was'proved against him, and nothing that could be deemed a reflection upon his integrity. * * * I regard him as pre-eminently qualified for a piosition. in your department, and believe that his appointment would give great satisfaction both to yourself and the people of the city/ Lastly, Secretary Proctor, under whose administration the court martial was held, writes: * * * ‘ I have several warm personal friends in whom I have the utmost confidence, who have been intimate friends of Major Throckmorton for many years, who give the very strongest testimony to his honorable conduct and character, although for a time not able to meet his current expenses promptly. I am informed that every obligation was jiaid very soon; that no one lost a dollar by him or was long delayed/ ” ,
These opinions did not bear upon the issue being tried, but they were calculated to, and I have no doubt did, prejudice the jury. The minds of the jury would naturally be diverted from the real issue, and they might well be inclined to discredit the evidence' of the defendant where so many prominent persons had given certificates of plaintiff’s character.
The judgment and'order appealed from should be reversed and a new trial granted, with costs to the appellant to abide event.
Van Brunt, P. -L, Patterson, O’Brien and Ingraham, JJ., concurred.
Judgment and order reversed, new trial ordered} costs to appellant to abide event.